TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00576-CV



                                   Dennis Jones, Appellant

                                                v.

             Marsha Milligan, as Chapter 7 Trustee of Agillion, Inc., Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. GN301239, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties to this cause have notified this Court that they have entered a settlement

agreement that has been approved by the bankruptcy court. The parties have moved to dismiss the

appeal. See Tex. R. App. P. 42.1(a). We grant the motion and dismiss the appeal. See id.




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Agreed Motion

Filed: January 28, 2005